DETAILED ACTION
This is in response to applicant's communication filed on 01/12/2020, wherein:
Claim 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 5, 13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (US 20190357119 A1).

Regarding claim 1, Hong discloses an access control method (abstract), comprising: 
determining, by a communications apparatus based on a first coverage enhancement level (CE-level), a first unified access control (UAC) parameter corresponding to the first CE- level (¶0115-0118 – “The NAS of the UE may provide the corresponding application identification information to a lower layer (RRC) for network access. When the corresponding indication information is received, the AS of the UE may perform an access barring check for a specific category in accordance with the corresponding application indication information according to system information. As another example, the NAS of the UE may receive a access barring parameter corresponding to a corresponding access category from a lower layer (e.g., RRC)” – i.e. unified access control parameter determined by category at UE based on first category – i.e. first coverage enhancement level as also indicated in ¶0039); and 
determining, by the communications apparatus based on the first UAC parameter, whether access of the communications apparatus is barred (¶0115 – “When the corresponding indication information is received, the AS of the UE may perform an access barring check for a specific category in accordance with the corresponding application indication information according to system information. As another example, the NAS of the UE may receive a access barring parameter corresponding to a corresponding access category from a lower layer (e.g., RRC). Further, the access barring check may be performed for network access of the corresponding access category” wherein “The access barring mechanism is UE-based access control. The access barring prevents a UE from sending signaling for access request to a network” as indicated in ¶0059).

Regarding claim 5, Hong discloses the method according to claim 1, wherein the method further comprises: determining, by the communications apparatus, a first access category AC based on the first CE-level and a type that is of an access attempt of the access (¶0115-0118 – “The NAS of the UE may provide the corresponding application identification information to a lower layer (RRC) for network access. When the corresponding indication information is received, the AS of the UE may perform an access barring check for a specific category in accordance with the corresponding application indication information according to system information. As another example, the NAS of the UE may receive a access barring parameter corresponding to a corresponding access category from a lower layer (e.g., RRC)”; and the determining, by the communications apparatus based on the first UAC parameter, whether access of the communications apparatus is barred further comprises: determining, by the communications apparatus based on the first UAC parameter and the first AC, whether the access is barred (¶0115 – “When the corresponding indication information is received, the AS of the UE may perform an access barring check for a specific category in accordance with the corresponding application indication information according to system information. As another example, the NAS of the UE may receive a access barring parameter corresponding to a corresponding access category from a lower layer (e.g., RRC). Further, the access barring check may be performed for network access of the corresponding access category” wherein “The access barring mechanism is UE-based access control. The access barring prevents a UE from sending signaling for access request to a network” as indicated in ¶0059).

Regarding claim 13, the scope and content of the claim recites a communications apparatus for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 17, the scope and content of the claim recites a communications apparatus for performing the method of claim 5, therefore, being addressed as in claim 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20190357119 A1) in view of Jia et al. (WO 2018165909 A1).

Regarding claim 8, Hong discloses the method according to claim 1, however, silent on further details of claim 8.
Jia discloses wherein the determining, by a communications apparatus and user equipment based on a first coverage enhancement level CE-level, a first unified access control UAC parameter comprises: determining, by the communications apparatus, the first UAC parameter based on the first CE-level and a third UAC parameter that corresponds to a third CE-level (page 4 – “Therefore, using one of the above (UE related parameters or service related parameters) or two (UE related parameters and service related parameters) parameters, parameters that may be used in the NR unified access control mechanism may be defined, and the UE may use the parameters. The access prohibition check or the determination of the access level is performed, thereby simplifying the access mechanism … In another embodiment of this embodiment, the parameter is defined from the perspective of change and/or update, for example, the parameter may be a static parameter, a dynamic parameter, or a combination of static parameters and dynamic parameters...The dynamic parameters here are, for example, Internet Protocol (IP) flow level changes and/or updated parameters”, which indicated the dynamic parameter can be changed from the first level to a third level parameter).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Hong, and have access parameter dynamically changed based on IP flow, as taught by Jia because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to provide simplified access mechanism.

Allowable Subject Matter
Claim 2-4, 6-7, 9-11, 14-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowable because the scope of the claim contain indicated allowable subject matter of claim 2.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643